Name: Commission Regulation (EC) No 1159/98 of 3 June 1998 amending Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community
 Type: Regulation
 Subject Matter: plant product;  documentation;  production
 Date Published: nan

 Avis juridique important|31998R1159Commission Regulation (EC) No 1159/98 of 3 June 1998 amending Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community Official Journal L 160 , 04/06/1998 P. 0018 - 0019COMMISSION REGULATION (EC) No 1159/98 of 3 June 1998 amending Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EC) No 1554/97 (2), and in particular Article 12 (8) thereof,Whereas Commission Regulation (EEC) No 1517/77 (3), as last amended by Regulation (EC) No 2265/96 (4), divides varieties of hops into 'aromatic hops`, 'bitter hops` and 'others` according to commercial practice on the Community and world hops markets, with particular emphasis on the content of bitter and aromatic substances;Whereas certain experimental varieties have now reached the stage where they can be marketed; whereas they should accordingly be added to the Annex to Regulation (EEC) No 1517/77;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 1517/77 is hereby replaced by the Annex hereto.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 175, 4. 8. 1971, p. 1.(2) OJ L 208, 2. 8. 1997, p. 1.(3) OJ L 169, 7. 7. 1977, p. 13.(4) OJ L 306, 28. 11. 1996, p. 23.ANNEX 'ANNEX>TABLE>